 



Exhibit 10.2 (e)

FIFTH AMENDMENT AND CONSENT AGREEMENT

     THIS FIFTH AMENDMENT AND CONSENT AGREEMENT (this “Amendment”) is entered
into as of April 15, 2005 (the “Amendment Date”), among ALLIED CAPITAL
CORPORATION, a corporation organized under the laws of the State of Maryland
(“Borrower”), the Requisite Lenders under the Credit Agreement (hereinafter
defined), and BANK OF AMERICA, N.A., as Administrative Agent (“Administrative
Agent”) for the Lenders under the Credit Agreement (hereinafter defined).

R E C I T A L S

     A. Borrower, Administrative Agent, and certain other Agents and Lenders are
parties to that certain Third Amended and Restated Credit Agreement dated as of
April 18, 2003, as amended by that certain First Amendment to Credit Agreement
dated as of October 6, 2003, that certain Second Amendment to Credit Agreement
dated as of December 17, 2003, that certain Third Amendment to Credit Agreement
dated as of May 28, 2004, and that certain Fourth Amendment to Credit Agreement
dated as of March 29, 2005 (the “Credit Agreement”). Unless otherwise indicated
herein, all terms used with their initial letter capitalized are used herein
with their meaning as defined in the Credit Agreement; all Section references
are to Sections in the Credit Agreement; and all Paragraph references are to
Paragraphs in this Amendment.

     B. Borrower proposes to reorganize its Small Business Investment Company
subsidiary, Allied Investment Corporation, currently a Maryland corporation
(“AIC”), into Allied Investments, L.P., a Delaware limited partnership (“New
L.P.”). In order to accomplish this proposed reorganization, Borrower will form
Allied Investments, LLC, a new Delaware limited liability company, and
wholly-owned subsidiary of Borrower (“New GP”) to act as the general partner of
New L.P. New GP and Borrower will then form New L.P., with New GP holding a 1%
general partnership interest and Borrower holding a 99% limited partnership
interest in New L.P. AIC will then be merged into New L.P., and the New L.P.
shall be the surviving entity in the merger. New L.P. will then be a
wholly-owned subsidiary of Borrower, and will continue to be an “eligible
portfolio investment company” and, therefore, a qualifying asset, of Borrower
for purposes of compliance with the BDC requirements.

     C. AIC is currently seeking the written consent of the United States Small
Business Administration (“SBA”) to the proposed reorganization in order to allow
for the transfer of AIC’s existing Small Business Investment Company license to
New L.P. by reason of the merger described in Recital B above.

     D. Subject to the receipt of the consent of Administrative Agent, Swing
Line Lender, LC Issuer and Requisite Lenders, Borrower proposes that the New
L.P. will not elect to be (i) a “business development company” under the
Investment Company Act of 1940 (“BDC”), or (ii) taxed as a “regulated investment
company” under Subchapter M of the Internal Revenue Code of 1986 (“RIC”).

     E. In connection with the consummation of the transactions set forth in
Recitals B, C, and D above (the “Proposed Reorganization”), Borrower is
requesting that Administrative Agent Swing Line Lender, LC Issuer and Requisite
Lenders consent to the Proposed Reorganization and agree to certain amendments
of Section 6.1(t) and Section 7.11 of the Credit Agreement; and Administrative
Agent, Swing Line Lender, LC Issuer and Requisite Lenders are willing to grant
such consent and agree to such amendments subject to the terms, conditions, and
representations set forth herein:

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of these premises and other valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree, as follows:

Paragraph 1. Consent to Proposed Reorganization. On the Effective Date
(hereinafter defined), Requisite Lenders, Swing Line Lender, LC Issuer and
Administrative Agent hereby consent to the Proposed Reorganization,
notwithstanding any non-compliance with Section 6.1(t) or Section 7.11 of the
existing Credit Agreement, which are being amended herein.

Paragraph 2. Amendments. In connection with the Proposed Reorganization,
Borrower has requested that, on the Effective Date of the Amendment (as defined
herein), Administrative Agent, Swing Line Lender, LC Issuer and Requisite
Lenders agree to amend the Credit Agreement to (i) delete the requirement under
Section 6.1(t) that AIC qualify as a RIC, and (ii) delete the requirement under
Section 7.11 that AIC at all times maintain its status as a RIC, and as a BDC.
Accordingly, Administrative Agent, Swing Line Lender, LC Issuer and Requisite
Lenders agree to amend the Credit Agreement as follows:

2.1 Section 6.1(t) shall be amended to delete the requirement that AIC qualify
as a RIC, and as amended shall read as follows:

“(t) RIC Status. Borrower qualifies as a RIC.”

2.2 Section 7.11 shall be amended to delete the requirement that AIC at all
times maintain its status as a RIC, and as a BDC, and as amended shall read as
follows:

“7.11 Status of RIC and BDC. At all times maintain its status as a RIC under the
Internal Revenue Code, and as a “business development company” under the
Investment Company Act.”

Paragraph 3. Conditions Precedent. Notwithstanding any contrary provision, this
Amendment shall be effective on the first Business Day upon which all of the
following conditions precedent have been satisfied (the “Effective Date”):

(a) Borrower shall have delivered a certificate signed by an authorized officer,
in form and substance reasonably satisfactory to Administrative Agent, that the
representations and warranties contained in Paragraph 5 below are true and
correct;

(b) No Default or Event of Default exists under the Loan Documents both before
and after giving effect to the Proposed Reorganization;

(c) Administrative Agent shall have received counterparts of this Amendment
executed by Borrower, Swing Line Lender, LC Issuer and Requisite Lenders, and no
Lender has withdrawn its consent thereto;

(d) Borrower shall have delivered to Administrative Agent evidence reasonably
satisfactory to Administrative Agent confirming that (i) Borrower has all right
and power, and has taken all necessary actions required under its organizational
documents to form New GP and New L.P. and to become the limited partner of New
L.P., and (ii) New GP and New L.P. have been duly formed, are validly existing
and in good standing under the jurisdictions of their formation;

(e) Borrower shall have delivered to Administrative Agent evidence reasonably
satisfactory to Administrative Agent that (i) AIC and New L.P. have the right
and power, and (ii) have taken all

2



--------------------------------------------------------------------------------



 



necessary actions required under their respective organizational documents, to
authorize the Proposed Reorganization, including, but not limited to, the merger
of AIC into New L.P.;

(f) Borrower shall have delivered to Administrative Agent (i) a copy of the
executed merger agreement (and any amendments thereto), and (ii) a certified
copy the Certificate of Merger as filed with the Secretary of State of Delaware,
evidencing the merger of AIC into New L.P.; and

(g) Borrower shall have delivered to Administrative Agent a copy of the SBA’s
consent (the “Consent”) to the Proposed Reorganization, and evidence that all
conditions set forth in such Consent, if any, to the transfer of the SBA’s Small
Business Investment Company license from AIC to New L.P. with respect to the
Proposed Reorganization have been satisfied.

Paragraph 4. Acknowledgment and Ratification. As a material inducement to
Administrative Agent, Swing Line Lender, LC Issuer and the Requisite Lenders to
execute and deliver this Amendment, Borrower (i) consents to the agreements in
this Amendment and (ii) agrees and acknowledges that the execution, delivery,
and performance of this Amendment shall in no way release, diminish, impair,
reduce, or otherwise affect the obligations of Borrower under the Credit
Agreement, or other Loan Documents, as amended hereby.

Paragraph 5. Representations and Warranties. As a material inducement for
Administrative Agent, Swing Line Lender, LC Issuer and Requisite Lenders to
consent to the Proposed Reorganization and enter into this Amendment, Borrower
hereby represents and warrants to such parties (with the knowledge and intent
that Swing Line Lender, LC Issuer, Requisite Lenders and Administrative Agent
are relying upon the same in consenting to the Proposed Reorganization and
consenting to this Amendment) that as of the Effective Date, and after giving
effect to the transactions contemplated by this Amendment: (a) all
representations and warranties in the Credit Agreement and in all other Loan
Documents are true and correct in all material respects, as though made on the
date hereof, except to the extent that (i) any of them speak to a different
specific date or (ii) the facts on which any of them were based have been
changed by transactions permitted by the Loan Documents; (b) no Default or Event
of Default exists under the Loan Documents; (c) this Amendment has been duly
authorized and approved by all necessary organizational action and requires the
consent of no other Person, and is binding and enforceable against Borrower in
accordance with its terms; (d) the execution, delivery and performance of this
Amendment in accordance with its terms, does not and will not, by the passage of
time, the giving of notice, or otherwise: (i) require any Governmental Approval,
other than such as have been obtained and are in full force and effect, or
violate any Applicable Law relating to Borrower or any Subsidiary; (ii) conflict
with, result in a breach of, or constitute a default under the articles of
incorporation or the bylaws of Borrower or the organizational documents of any
Subsidiary, or any indenture, agreement, or other instrument to which Borrower
or any Subsidiary is a party or by which it or any of its respective properties
may be bound; or (iii) result in or require the creation or imposition of any
Lien upon or with respect to any property now owned or hereafter acquired by
Borrower or any Subsidiary; (e) the description of the Proposed Reorganization
in Recital B accurately reflects the reorganization as effected concurrently
with the Effective Date, (f) New L.P. is a wholly-owned subsidiary of Borrower,
and will continue to be an “eligible portfolio investment company” and
therefore, a qualifying asset, of Borrower for purposes of compliance with the
BDC requirements; (g) the Proposed Reorganization has been conducted in the
ordinary course of business of, and pursuant to the reasonable requirements of,
the business of Borrower and its Subsidiaries party thereto and upon fair and
reasonable terms which are no less favorable to Borrower or any such Subsidiary
that would be obtained in a comparable arm’s length transaction with a Person
that is not an Affiliate; and (h) the Borrower is in pro forma compliance with
Sections 9.1(a) and (d) of the Credit Agreement.

3



--------------------------------------------------------------------------------



 



Paragraph 6. Costs and Expenses. Borrower agrees to pay promptly the reasonable
fees and expenses of counsel to Administrative Agent for services rendered in
connection with the preparation, negotiation, reproduction, execution, and
delivery of this Amendment.

Paragraph 7. Miscellaneous.

     7.1 This Amendment is a “Loan Document” referred to in the Credit
Agreement, and the provisions of Section 12 of the Credit Agreement are
incorporated herein by reference. Unless stated otherwise (a) the singular
number includes the plural and vice versa and words of any gender include each
other gender, in each case, as appropriate, (b) headings and captions may not be
construed in interpreting provisions, (c) this Amendment must be construed, and
its performance enforced, under New York law, and (d) this Amendment may be
executed in any number of counterparts with the same effect as if all
signatories had signed the same document, and all of those counterparts must be
construed together to constitute the same document.

     7.2 The Loan Documents shall remain unchanged and in full force and effect,
except as provided in this Amendment, and are hereby ratified and confirmed. The
execution, delivery, and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any rights of Lenders under
any Loan Document, nor constitute a waiver under any of the Loan Documents.

Paragraph 8. Entirety. this written Amendment represents the final agreement
among the parties and may not be contradicted by evidence of prior,
contemporaneous, or subsequent oral agreement of the parties. There are no
unwritten oral agreements among the parties.

Paragraph 9. Parties. This Amendment binds and inures to Borrower,
Administrative Agent, Swing Line Lender, LC Issuer, Lenders, and their
respective successors and assigns.

     IN WITNESS WHEREOF, the parties hereto have executed this Amendment in
multiple counterparts on the date stated on the signature pages hereto, but
effective as of Effective Date.

Remainder of Page Intentionally Blank.
Signature Pages Follow.

4